DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
In view of the Amendments to the Claims filed June 1, 2022, the rejections of claims 1-4 and 19-32 under 35 U.S.C. 103 previously presented in the Office Action sent December 2, 2021 have been withdrawn.
Claims 1-4 and 19-32 are currently pending.

Allowable Subject Matter
Claims 1-4 and 19-32 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, from which all other claims depend, requires a second thermally conductive plate consisting of four vertically extending side surfaces, a cover frame including an outer frame, an upper frame extending downward towards the second thermally conductive plate from an upper end of the outer frame, and a sealing member disposed on and across a top surface of the upper frame to be in contact with the top surface of the upper frame and one of the four vertically extending side surfaces of the second thermally conductive plate in combination with the remaining limitations of claim 1.
The prior art Jinushi et al. of record does not teach a second thermally conductive plate consisting of four vertically extending side surfaces, a cover frame including an outer frame, an upper frame extending downward towards the second thermally conductive plate from an upper end of the outer frame, and a sealing member disposed on and across a top surface of the upper frame to be in contact with the top surface of the upper frame and one of the four vertically extending side surfaces of the second thermally conductive plate in combination with the remaining limitations of claim 1 and it would not have been an obvious modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        June 1, 2022